Citation Nr: 0514153	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for an acquired psychotic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to May 
1952 and from September 1957 to September 1960.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in September 2003, that denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) (§ 1151) for a psychotic condition related to anoxic 
episode as well as denying the veteran's request to reopen 
the previously denied claim of compensation under § 1151 for 
aneurysm and coronary artery bypass grafting.  The veteran 
only perfected for appeal the issue of compensation under 
§ 1151 for a psychotic condition.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As a preliminary matter, it is noted that because the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 was 
filed after October 1, 1997, the current version of that 
statute and its implementing regulations are applicable.  See 
VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31263 (1998).

The Board also notes that the regulation implementing the 
current version of 38 U.S.C.A. § 1151 is effective September 
2, 2004.  See 69 Fed. Reg. 46433-34 (Aug. 2, 2004) (to be 
codified at 38 C.F.R. § 3.361).  On remand, the veteran 
should be provided with the amended regulations.

Review of the veteran's claims folder indicates that the 
veteran underwent several cardiovascular surgeries at VA 
facilities, including a four-vessel coronary artery bypass 
graft surgery in April 1988, a left internal iliac 
angioplasty in January 1991, cardiac catheterizations and 
placement of a vein graft and stent to the posterior 
descending artery in June.  During angiography and cardiac 
catheterization September 1996, it was noted that the 
saphenous vein graft to the LAD distribution was severely 
ectatic and aneurysmal with a mid graft narrowing graded as 
70 percent.  It was described as remarkably aneurysmal.

In August 1998, the veteran underwent repeat bypass surgery 
in which the aneurysm in the "sgraft to the LAD was resected 
and a LIMA was anastomosed to the LAD graft and a new sgraft 
from PDA to LAD."  Following the surgery, the veteran had an 
episode of ventricular tachycardia in the "SICO" that 
required several cardioversions.  The records indicate that 
the veteran's blood pressure dropped, which led to a bedside 
sternotomy and intraortic ballon pump placement.

The veteran alleges that during this period of 
hospitalization, he experienced a period of anoxia and 
resulting brain damage, which produced a psychotic disorder, 
mood disorder, and cognitive changes.  He has submitted the 
statement of a VA staff psychiatrist that attributes his 
psychotic disorder, mood disorder, and cognitive changes to 
an anoxic episode.

Review of the medical evidence of record reveals that the 
custodian of records at the Albuquerque VA Medical Center 
(VAMC), on the response to the RO's request for the veteran's 
treatment records, noted that the Big Spring Clinic had five 
volumes of medical records.  It does not appear that these 
have been attached to the claims folder.  The Board also 
notes that the veteran was a resident of a VA domiciliary for 
several years prior to the August 1998 VA hospitalization.  
Evidence of any pre-existing mental disorder would be 
contained in treatment records from the domiciliary.

Because the nature and etiology of the veteran's symptoms are 
unclear from the medical evidence of record, a medical 
examination is necessary.  38 U.S.C.A. § 5103A(d) (West 
2002).  The VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2003).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, the Board notes that the veteran requested a hearing 
before the Board.  A notice letter, sent to the veteran's 
last address of record was returned as undeliverable.  The 
AMC/RO should attempt to confirm the veteran's present 
address.

Accordingly, the case is REMANDED for the following:

1.  The AMC/RO should obtain the clinical 
records from Big Spring Clinic and any 
available treatment or clinical records 
from the VA domiciliaries in which the 
veteran lived prior to August 1998.  

2.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of obtaining an opinion as to whether it 
is at least as likely as not that the 
veteran sustained a mental disorder as a 
result of VA treatment in August 1998.  

3.  If the psychiatric examiner concludes 
that the veteran has such an additional 
disability, the veteran's claims folder 
and medical records should be reviewed by 
a VA cardiologist.  He or she should 
provide an opinion as to whether the 
proximate cause of the additional 
disability was (A) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
surgical treatment or (B) an event not 
reasonably foreseeable.  

4.  The AMC/RO should then readjudicate 
the claim of entitlement to compensation 
under 38 U.S.C.A. § 1151.  If the benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  


Thereafter, the case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




